 



 

ADOPTION AGREEMENT
FOR
SPECIMEN SECTION 451
DEFERRED COMPENSATION PLAN

 

By executing this Adoption Agreement, the Employer named below establishes the
SPECIMEN SECTION 451 DEFERRED COMPENSATION PLAN, as set forth in this Adoption
Agreement and in the Specimen Section 451 Deferred Compensation Plan document
(the “Plan Document”), which is incorporated by reference into this Adoption
Agreement.

 

THE FAILURE PROPERLY TO FILL OUT THIS ADOPTION AGREEMENT MAY RESULT IN ADVERSE
TAX CONSEQUENCES TO PLAN PARTICIPANTS AND SIGNIFICANT LIABILITY TO THE EMPLOYER.

 

THIS PLAN IS TO BE USED ONLY BY FOR-PROFIT EMPLOYERS.

 

IF YOU HAVE ANY QUESTIONS CONCERNING THE ADOPTION AGREEMENT OR THE PLAN, CONTACT
CPI QUALIFIED PLAN CONSULTANTS.

 

ALL CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED IN THIS ADOPTION AGREEMENT
SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE PLAN DOCUMENT.

 

A1.Name of Plan

 

  Education Realty Trust Deferred Compensation Plan

 

EMPLOYER INFORMATION

 

B1.Name of Employer (Sponsor of the Plan)

 

  Education Realty Trust

 



B2,Address



  

  530 Oak Court Drive Suite 300   Street Address (Not a P.O. Box)       Memphis,
TN  38117   City, State and Zip Code       901-259-2508   Telephone Number

 

B3.Employer’s Federal Tax Identification Number;

 

  20-1352180

 

 

 

 

B4.Affiliated Employers

 

  The following affiliated employers will participate in the Plan:       1) 
Allen & O’Hara Education Services, Inc.       2)  Education Realty Trust
Employment Resources, LLC                               Each affiliated employer
that adopts the Plan must execute this Adoption Agreement.

 

PLAN INFORMATION

 

C1.Effective Date

 

(Select One)

 

This Adoption Agreement shall:

 

(x)          establish a new Plan effective as of October 1, 2011 the “Effective
Date”.

 

( )          constitute an amendment and restatement in its entirety of a
previously established Code section 451 Plan of the Employer which initially was
effective as of _______________. This amendment and restatement is adopted as of
______________, the “Effective Date”.

 

YOU SHOULD CONSULT WITH COMPETENT ERISA COUNSEL BEFORE AMENDING AND RESTATING. A
PRE-JANUARY 1, 2005 PLAN AS DOING SO MAY RESULT IN CERTAIN ADVERSE TAX
CONSEQUENCES.

 



C2.Name of Plan Administrator

 

(Select One)

 

(x) The Employer, using the Employer’s address.

 

(  )          Other _________________. If other is selected, complete the
following:



   (Name)

 

(x)Use Employer’s Address

 





(  )Use the following address, telephone number and Federal Taxpayer
Identification Number:







 

 

 

 

      Street Address (Not a P.O. Box)           City, State and Zip Code        
  Telephone Number           Federal Tax Identification Number

 

C3.Trust

 

(Select One)

 

( )          The Employer will not enter into a “rabbi trust” to establish a
source from which to pay benefits under the Plan, Rather, Plan benefits will be
paid from the Employer’s general assets.

 

(x)          The Employer (and any adopting Affiliated Employers) will enter
into a “rabbi trust” to establish a source from which to pay benefits under the
Plan. The Trustee(s) shall be:

 

  Central Bank and Trust   Name of Licensed Trust Company or Individuals Who
Will Serve as Trustee(s)           Street Address           City, State and Zip
Code           Telephone Number

 

UNDER THE PENSION PROTECTION ACT OF 2006, AN EMPLOYER THAT ALSO SPONSORS AN
UNDERFUNDED DEFINED BENEFIT PLAN, MAY HAVE TO CEASE SETTING ASIDE ANY ASSETS IN
A “RABBI TRUST’ IN CERTAIN CIRCUMSTANCES. PLEASE CONSULT WITH COMPETENT ERISA
COUNSEL BEFORE SETTING ASIDE ANY AMOUNTS IN A “RABBI TRUST” IN SUCH A SITUATION.

 

ELIGIBILITY

 

ONLY INDIVIDUALS WHO ARE MEMBERS OF A SELECT GROUP OF THE EMPLOYER’ S MANAGEMENT
OR HIGHLY COMPENSATED EMPLOYEES ARE PERMITTED BY LAW TO PARTICIPATE IN THE PLAN.

 

 

 

 

(Complete all that apply)

 

D1.As of the Effective Date, eligibility will be limited to:

 

(  )          The following named individuals, each of whom is classified as a
member of a select group of the Employer’s management or highly compensated
employees:

 

   

 

IN THE FUTURE, THE EMPLOYER MAY CHANGE THE INDIVIDUALS WHO ARE ELIGIBLE FOR PLAN
PARTICIPATION BY RESOLUTION OF THE EMPLOYER’S GOVERNING BODY.

 

(  )          Individuals holding the following policy-making positions within
the Employer:

 

                                   

 

IN THE FUTURE, THE EMPLOYER MAY CHANGE THE POSITIONS THAT ARE ELIGIBLE FOR PLAN
PARTICIPATION BY RESOLUTION OF THE EMPLOYER’S GOVERNING BODY.

 

(  )           Other: [Please Describe]

 

  Employees designated as eligible in writing by the Vice President of Human    
  Resources.                        



 

D2.The Entry Date for individuals determined to be eligible to participate in
the Plan is

 

(Select One)

 

 (  )        The first day of the payroll period occurring on or after the date
on which he or she is eligible to participate.

 

 

 

 

(x)          The beginning of the calendar Quarter (e.g., January 1) occurring
on or after the date on which he or she is eligible to participate.

 

CONTRIBUTIONS

 

E1.Participant Compensation Deferrals (Section 3.1 of the Plan Document)

 

(Select One)

 

(x)          will

 

(  )          will not

 

be permitted.

 

E2. The Employer (Section 3.1 of the Plan Document)

 

(Select One)

 

(x)          will

 

(  )          will not

 

permit Participants to defer Performance-Based Compensation.

 

E3.The Employer (Section 3.1 and Section 3.3 of the Plan Document)

 

(Select One)

 

(  )will

 

(x)          will not

 

link this Plan to the Employer’s Qualified Plan. The Compensation Deferrals that
a Participant may make shall be limited as provided under the Plan. A
Participant who makes a Compensation Deferral election with respect to this Plan
that is linked to the Employer’s Qualified Plan will not be permitted to make a
separate salary deferral election with respect to the Employer’s Qualified Plan
for the Plan Year for which the Compensation Deferral election is made. Amounts
deferred under this Plan (up to the maximum amount of pre-tax deferrals that
could have been made to the Employer’s Qualified Plan as required by law and the
terms of the Qualified Plan for the Plan Year in question) will be transferred
to the trust established for the Employer’s Qualified Plan as soon as
administratively feasible following the end of the Plan Year for which the
Compensation Deferral election is made. Any amounts deferred under the Plan that
cannot be transferred into the Employer’s Qualified Plan shall be held under
this Plan.

 

E4.Employer Contributions (Section 3.2 of the Plan Document)

 

(Select One)

 

(x)          might

 

(  )          will not

 

be made.

 

 

 

 

E5.Employer Contributions will be:

 

(Select One)

 

( )          N/A

 

(x)          Made on a participant—by-participant basis at the discretion of the
Employer

 

( )          Based on a participant’s “compensation” for the Plan year, in the
following manner:

 

                           

 

A participant’s “compensation”, for purposes of determining the amount of the
Employer’s contribution on behalf of a participant, shall consist of the
following (Select One and Complete if necessary):

 

(x)         N/A See Superseding Provision Agreement

( )          W-2 earnings

( )          W-2 earnings plus
_______________________________________________________________

( )          W-2 earnings minus
______________________________________________________________

( )          W-2 earnings plus
___________________________________________________________ , and

minus _________________________________________________________________________

 

INVESTMENT OF ACCOUNTS (Section 4.1 of the Plan Document)

 

F1.The deemed investment of participant contributions (and earnings thereon)
shall be directed by:

 

( )          N/A

 

(x)          The participant

 

( )          The employer

 

F2.The deemed investment of employer contributions (and earnings thereon) shall
be directed by:

 

( )          N/A

 

(x)          The participant

 

( )          The employer

 

 

 

 

VESTING

 

IT IS THE EMPLOYERS RESPONSIBILITY TO INFORM THE PLAN ADMINISTRATOR OF A
PARTICIPANT’S VESTING DATE.

 

G1.A Participant shall become vested in his or her Employer Contribution Credit
Account under the Plan in accordance with the following schedule:

 

(Select One)

 

(  )          N/A. A Participant shall be fully vested in his or her Employer
Contribution Credit Account at all times.

 



  (  ) Years of Service Vested Percentage       Under 3 Years   0%         3
Years of More   100%                     (  ) Years of Service Vested Percentage
      Under 5 Years   0%         5 Years of More   100%                     (  )
Years of Service Vested Percentage       1 Year   0%         2 Years but not 3
Years   20%         3 Years but not 4 Years   40%         4 Years but not 5
Years   60%         5 Years but not 6 Years   80%         6 Years or More   100%
                    (  ) Years of Service Vested Percentage       Under 1 Year  
0%         1 Year but not 2 Years   10%         2 Years but not 3 Years   20%  
      3 Years but not 4 Years   30%         4 Years but not 5 Years   40%      
  5 Years but not 6 Years   50%         6 Years but not 7 Years   60%         7
Years but not 8 Years   70%         8 Years but not 9 Years   80%         9
Years but not 10 Years   90%         10 Years or More   100%       (x) Other 
See Superseding Provision Agreement        



 

 

 

 

 

 

 

PARTICIPANTS ARE FULLY ‘VESTED AT ALL VIES IN THEIR COMPENSATION DEFERRAL
ACCOUNTS, YEARS OF SERVICE SHALL BE AS DETERMINED BY THE EMPLOYER IN ITS
DISCRETION.

 

DISTRIBUTIONS

 

A PARTICIPANT’S ACCOUNT, TO THE EXTENT VESTED, WILL BECOME DISTRIBUTABLE TO THE
PARTICIPANT UPON THE DISTRIBUTION DAZE THAT THE PARTICIPANT ELECTS ON THE
APPROPRIATE ELECTION FORM. IT IS THE EMPLOYER’S RESPONSIBILITY TO NOTIFY THE
PLAN ADMINISTRATOR OF DISTRIBUTION DATE(S).

 



H1.Distribution Timing under the Plan (Section 5.1 of the Plan Document)



 

As elected by the Participant in accordance with the terms of the Plan, a
Participant will receive a distribution (or commencement of distributions) of
his or her vested Account upon:

 

(Select all that the Employer chooses to permit — the Employer must select at
least one of the following)

 

( )          the fixed payment date elected by the Participant on the
appropriate Election Form

 

( )          ninety (90) days following the Participant’s Separation from
Service with the Employer

 

( )          at the earlier of the fixed payment date elected by the Participant
or ninety (90) days following the Participant’s Separation from Service with the
Employer

 

(x)          at the earlier of (i) the fixed payment date elected by the
Participant, (ii) ninety (90) days following the Participant’s Separation from
Service with the Employer, or (iii) ninety (90) days after a Change in Control
of the Employer

 

IF A PARTICIPANT FAILS TO DESIGNATE PROPERLY THE TIMING OF DISTRIBUTION OF THE
PARTICIPANT’S BENEFIT UNDER THE PLAN, THE PARTICIPANT WILL BE DEEMED TO HAVE
ELECTED DISTRIBUTION (OR COMMENCEMENT OF DISTRIBUTION) OF HIS OR HER VESTED
ACCOUNT NINETY DAYS FOLLOWING SEPARATION FROM SERVICE (SUBJECT TO THE SIX MONTH
DELAY RULE FOR SPECIFIED EMPLOYEES).

 

Select the below if Unforeseeable Emergency distributions are permitted (Section
5.2 of the Plan Document):

 

(x)          A Participant may receive a distribution if the Participant incurs
an Unforeseeable Emergency (in accordance with the rules established by the
Plan).

 

 

 

 

H2.If a fixed payment date is elected in Section H1 above, the participant

 

(Select One)

 

(x)          may

 

( )          may not

 

elect to delay the fixed payment date on a continual basis in accordance with
the rules established in the Plan. (Sections 5.1 and 6.2 of the Plan Document)

 

H3. Form of Distribution. (Section 6.2 of the Plan Document)

 

Distributions under the Plan may be made (Select one or both):

 

(x)          In lump sum form.

 

( )          In annual installments over a period up to 10 years, as selected by
the Participant in accordance with the rules established by the Plan.

 

IF A PARTICIPANT FAILS TO DESIGNATE PROPERLY THE FORM OF DISTRIBUTION OF THE
PARTICIPANTS BENEFIT UNDER THE PLAN, THE PARTICIPANT WELL BE DEEMED TO HAVE
ELECTED DISTRIBUTION (OR COMMENCEMENT OF DISTRIBUTIONS) OF HIS OR HER VESTED
ACCOUNT IN A LUMP SUM.

 

MISCELLANEOUS

 

I1.Expenses incurred in connection with the Plan

 

(Select One)

 

( )          shall be charged against the balance in each individual’s Plan
Account and paid out of the amounts held in the Trust attributable to the
individual’s Plan Account.

 

(x)          shall be paid by the Employer from its general assets.

 

(x)          Fund expenses paid at the Fund level

 

BY SIGNING THIS ADOPTION AGREEMENT, THE EMPLOYER (i) CERTIFIES THAT IT HAS
CONSULTED WITH LEGAL COUNSEL REGARDING THE EFFECTS OF THIS PLAN AND THE TRUST,
AS APPLICABLE, ON ALL PARTIES, (ii) ACKNOWLEDGES RECEIPT OF THE CURRENT
PROSPECTUS(ES) FOR THE FUNDS TO BE OFFERED UNDER THE PLAN (WHETHER THE
INVESTMENTS ARE IN A TRUST OR HELD AS GENERAL ASSETS OF THE EMPLOYER), IF
APPLICABLE, AND (iii) REPRESENTS THAT EACH PARTICIPANT WITH THE RIGHT TO DIRECT
PLAN INVESTMENTS WILL RECEIVE A PROSPECTUS FOR EACH FUND IN WHICH CONTRIBUTIONS
ATTRIBUTABLE TO HIS OR HER PLAN ACCOUNT MAY BE INVESTED.

 

 

 

 

PLAN ADOPTION:

 

IN WITNESS WHEREOF, the Employer (and adopting Affiliated Employer, if any)
hereby cause this Plan to be executed on this _29_ day of __September__,
___2011____.

 

Education Realty Trust By: /s/  Randy Brown   Type or Print Employer’s Name    
    Type or Print Name and Title of Signing Officer             Randy Brown    
      Executive Vice President           Allen & O’Hara Education Services, Inc.
By: /s/  Randy Brown   Type or Print Affiliated       Employer’s Name Type or
Print Name and Title of Signing Officer           Randy Brown          
Executive Vice President           Education Realty Trust Employment By: /s/ 
Randy Brown   Resources, LLC       Type or Print Affiliated Type or Print Name
and Title of Signing Officer   Employer’s Name       Randy Brown          
Executive Vice President  

 

 

 

 

EDUCATION REALTY TRUST INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Superseding Provision Agreement

 

Effective October 15, 2011, the following provisions are added to the Education
Realty Trust Inc. Nonqualified Deferred Compensation Plan (the “Plan”) and
supersede all provisions to the contrary.

 

CLARIFICATION – Official Name of Plan

 

The official name of the Plan is Education Realty Trust Inc. Nonqualified
Deferred Compensation Plan.

 

FIRST CHANGE - Compensation

 

For purposes of determining a Participant’s Compensation Deferrals and the
amount of Employer’s Contribution on behalf of a Participant, “Compensation
shall mean: A Participant’s wages as defined in Section 3401(a) of the Code and
all other payments of compensation to a Participant by the Employer (in the
course of the Employer’s trade or business) for which the Employer is required
to furnish the Participant a written statement under Sections 6041(d) and
6051(a)(3) of the Code, excluding reimbursements or other expense allowances,
fringe benefits (cash and non-cash), moving expenses, deferred compensation and
welfare benefits, but including amounts that are not includable in the gross
income of the Participant under a salary reduction agreement by reason of the
application of Sections 125, 132(f)(4), 402(e)(3), 403(h) or 403(b) of the Code.
Compensation shall be determined without regard to any rules under Section
3401(a) of the Code that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Section 3401(a)(2) of the Code).
Compensation shall include any quarterly bonuses or nonperformance-based bonuses
awarded to a Participant during a Plan Year. In addition, Compensation shall
include any amounts deferred under this Plan by the Participant. Notwithstanding
the foregoing, Compensation shall not include commissions, the value of an
incentive stock option or a non-qualified stock option granted to a Participant
by the Employer to the extent such value is includable in the Participant’s
taxable income, auto and gas allowance, relocation allowance and the value of a
restricted stock award granted to a Participant by the Employer to the extent
such value is includable in the Participant’s taxable income.

 

SECOND CHANGE – Vesting Schedule

 

A Participant shall become vested in his or her Employer Contribution Credit
Account under the Plan in accordance with the following vesting schedule:

 

 

 

 

Years of Employment   Vested %       0   0       1   25%       2   50%       3  
100%

 



A Participant’s Account shall become one hundred percent (100%) vested upon his
death or upon the occurrence of a Change in Control.

 

THIRD CHANGE - Expenses

 

Expenses and fees in connection with the administration of the Plan shall be
paid in either of the following manners as determined by the Employer in its
sole discretion:

 



(1)          The expenses may be paid directly by the Employer from its general
assets; or

(2)          The expenses may be paid out of the Trust (subject to any
restriction contained in such trust or required by law).



 



Effective as of the date set forth above, the Employer hereby adopts this
Superseding Provision Agreement, and ratifies and confirms the Plan as so
amended in all respects.

 

  EDUCATION REALTY TRUST, INC.         By: /s/  SusanArrison         Title: Vice
President - HR         Date: 10-13-11

 

 

 

 

SPECIMEN SECTION 451

 

DEFERRED COMPENSATION PLAN

 

(For Use With The Adoption Agreement For

the Specimen Section 451

Deferred Compensation Plan)

 

 

 

 

SPECIMEN SECTION 451

DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

article 1 DEFINITIONS 1 1.1 ACCOUNT 1 1.2 AGREEMENT 1 1.3 BENEFICIARY 1 1.4
BOARD 1 1.5 CHANGE IN CONTROL 1 1.6 CODE 2 1.7 COMPENSATION 2 1.8 COMPENSATION
DEFERRAL ACCOUNT 2 1.9 COMPENSATION DEFERRALS 2 1.10 DISABILITY 2 1.11 EFFECTIVE
DATE 2 1.12 ELECTION FORM 2 1.13 ELIGIBLE EMPLOYEE 2 1.14 EMPLOYER 2 1.15
EMPLOYER CONTRIBUTION CREDIT ACCOUNT 2 1.16 EMPLOYER CONTRIBUTION CREDITS 2 1.17
ENTRY DATE 3 1.18 PARTICIPANT 3 1.19 PERFORMANCE-BASED COMPENSATION 3 1.20 PLAN
3 1.21 PLAN YEAR 3 1.22 SEPARATION FROM SERVICE 3 1.23 SPECIFIED EMPLOYEE 3 1.24
TRUST 3 1.25 TRUSTEE 3 1.26 VALUATION DATE 3     ARTICLE 2 ELIGIBILITY AND
PARTICIPATION 4 2.1 REQUIREMENTS 4 2.2 RE-EMPLOYMENT 4 2.3 CHANGE OF EMPLOYMENT
CATEGORY 4     ARTICLE 3 CONTRIBUTIONS AND CREDITS 4 3.1 PARTICIPANT
COMPENSATION DEFERRALS 4 3.2 EMPLOYER CONTRIBUTION CREDITS 6 3.3 CONTRIBUTIONS
TO THE TRUST 6

 

i

 

 

ARTICLE 4 ALLOCATION OF FUNDS 7     4.1 INVESTMENT AUTHORITY OVER ACCOUNT 7 4.2
ACCOUNTING FOR DISTRIBUTIONS 7 4.3 SEPARATE ACCOUNTS 7 4.4 DEEMED INVESTMENT
DIRECTIONS 7 4.5 EXPENSES AND TAXES 8     ARTICLE 5 ENTITLEMENT TO BENEFITS 9
5.1 PAYMENT DATES 9 5.2 UNFORESEEABLE EMERGENCY DISTRIBUTIONS 10 5.3 DEATH,
DISABILITY 10 5.4 FORFEITURES 10     ARTICLE 6 DISTRIBUTION OF BENEFITS 11 6.1
AMOUNT 11 6.2 METHOD OF PAYMENT. 11 6.3 ACCELERATIONS 12 6.4 DEATH OR DISABILITY
BENEFITS 12 6.5 DELAYS 12 6.6 PAYMENT OF BENEFITS 13     ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA 13 7.1 DESIGNATION OF BENEFICIARIES 13 7.2
INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES: INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES 13     ARTICLE 8 ADMINISTRATION 14 8.1
ADMINISTRATIVE AUTHORITY 14 8.2 LITIGATION 14 8.3 CLAIMS PROCEDURE 15    
ARTICLE 9 AMENDMENT 18 9.1 RIGHT TO AMEND 18 9.2 AMENDMENTS TO ENSURE PROPER
CHARACTERIZATION OF PLAN 18     ARTICLE 10 SUSPENSION OR TERMINATION OF THE PLAN
18 10.1 EMPLOYER’S RIGHT TO SUSPEND PLAN 18 10.2 AUTOMATIC TERMINATION OF PLAN
18 10.3 TERMINATION AND LIQUIDATION OF THE PLAN 19     ARTICLE 11 THE TRUST 19
11.1 ESTABLISHMENT OF TRUST 19

 

ii

 

 

ARTICLE 12 MISCELLANEOUS 19 12.1 LIABILITY OF EMPLOYER: LIMITATIONS ON LIABILITY
OF EMPLOYER 19 12.2 CONSTRUCTION 20 12.3 SPENDTHRIFT PROVISION 20 12.4
DISTRIBUTION TIMING 20 12.5 AGGREGATION OF EMPLOYERS 20 12.6 AGGREGATION OF
PLANS 21 12.7 USERRA 21 12.8 TAX WITHHOLDING 21

 

iii

 

 



 SPECIMEN SECTION 451

DEFERRED COMPENSATION PLAN

 

RECITALS

 

By executing the attached Adoption Agreement (the “Agreement”), the Employer, as
identified in the Agreement, has adopted this Specimen Section 451 Deferred
Compensation Plan (the “Plan”) effective as provided in the Agreement. This Plan
is intended to offer a select group of the Employer’s management or highly
compensated employees an opportunity to elect to defer the receipt of
compensation in order to provide deferred compensation benefits taxable pursuant
to section 451 of the Internal Revenue Code of 1986, as amended (the “Code”),
and to provide a deferred compensation vehicle to which the Employer, in its
discretion, may credit certain amounts on behalf of participants. The Plan is
intended to be a “top-hat” plan (i.e., an unfunded deferred compensation plan
maintained for a select group of management or highly-compensated employees)
under sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan also is intended to comply
with the requirements of Code section 409A and any authoritative guidance issued
under that section. Participation in this Plan shall not be construed to create
an employment contract between any Participant and the Employer.

 

Accordingly, the following Plan is adopted.

 

article 1
DEFINITIONS

 

Whenever used in the Plan or the Agreement, the following terms shall have the
meanings as set forth in this Article unless a different meaning is clearly
required by the context,

 

1.1           ACCOUNT means the balance credited to a Participant’s or
Beneficiary’s Plan account, including amounts credited to the Participant’s
Compensation Deferral Account (if any) and the Participant’s Employer
Contribution Credit Account (if any) and deemed income, gains and losses (as
determined by the Employer, in its discretion) credited to those Accounts (if
any). A Participant’s or Beneficiary’s Account shall be determined as of the
date of reference.

 

1.2           AGREEMENT means the Adoption Agreement for the Specimen Section
451 Deferred Compensation Plan that was executed by the Employer.

 

1.3           BENEFICIARY means any person or person so designated in accordance
with the provisions of Article 7.

 

1.4           BOARD means the Employer’s Board of Directors, or a committee of
the Employer’s Board of Directors duly authorized to make determinations and act
for the Board under this Plan.

 

1.5           CHANGE IN CONTROL means a change in the ownership or effective
control of the Employer within the meaning of Code section 409A and IRS guidance
under Code section 409A.

 

1

 

 

1.6           CODE means the Internal Revenue Code of 1986 and the Treasury
regulations and other authoritative guidance issued under the Code, as amended
from time to time.

 

1.7           COMPENSATION means the cash remuneration paid by the Employer to
an Eligible Employee with respect to his or her service for the Employer (as
determined in accordance with the Agreement).

 

1.8           COMPENSATION DEFERRAL ACCOUNT is described in Section 3.1.

 

1.9           COMPENSATION DEFERRALS is described in Section 3.1.

 

1.10         DISABILITY means a period of disability during which the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer or (iii) is
determined to be totally disabled by the Social Security Administration.

 

1.11         EFFECTIVE DATE means the effective date of this Plan specified in
the Agreement.

 

1.12         ELECTION FORM means the form or forms on which a Participant elects
to defer Compensation under this Plan and the Agreement and/or on which the
Participant makes certain other designations as required under this Plan and the
Agreement.

 

1.13         ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion
thereof), an employee of the Employer who is determined by the Employer to be a
member of a select group of management or highly compensated employees of the
Employer and who is designated by the Board to be an Eligible Employee under the
Plan.

 

Prior to the beginning of each Plan Year, the Employer shall notify those
individuals, if any, who will be Eligible Employees for the next Plan Year. If
the Employer determines that an individual first becomes an Eligible Employee
during a Plan Year, the Employer shall notify such individual of its
determination and the individual shall first become an Eligible Employee as of
the date of the notification.

 

1.14         EMPLOYER means (individually or collectively, as required by the
context), the entity or entities that execute the Agreement as the Employer (or
affiliated employers), or any successors that adopt the Plan.

 

1.15         EMPLOYER CONTRIBUTION CREDIT ACCOUNT is described in Section 3.2.

 

1.16         EMPLOYER CONTRIBUTION CREDITS is described in Section 3.2.

 

2

 

 

1.17         ENTRY DATE with respect to an individual means the first day of the
pay period following the date on which the individual becomes an Eligible
Employee or the date(s) specified as Entry Date(s) in the Adoption Agreement, if
different.

 

1.18         PARTICIPANT means any person so designated in accordance with the
provisions of Article 2, including, where appropriate according to the context
of the Plan, any former employee who is or may become (or whose Beneficiaries
may become) eligible to receive a benefit under the Plan.

 

1.19         PERFORMANCE-BASED COMPENSATION means that portion (if any) of an
Eligible Employee’s Compensation which is contingent on the satisfaction of
pre-established organizational or individual performance criteria related to a
performance period of at least 12 consecutive months, and which meets the
requirements for “performance-based compensation” under Code section 409A,
including the requirement that the performance criteria be established in
writing by not later than (i) 90 days after the commencement of the period of
service to which the criteria relates and (ii) the date the outcome ceases to be
substantially uncertain.

 

1.20         PLAN means this Specimen Section 451 Deferred Compensation Plan, as
amended from time to time.

 

1.21         PLAN YEAR means the twelve (12) month period ending on the December
31 of each year during which the Plan is in effect. The Plan may experience a
short Plan Year from its Effective Date until the following December 31.

 

1.22         SEPARATION FROM SERVICE means “separation from service” within the
meaning of Code section 409A, treating as a Separation from Service an
anticipated permanent reduction in the level of bona fide services to be
performed by the Participant to 20% or less of the average level of bona fide
services performed by the Participant over the immediately preceding 36 month
period (or the full period during which the Participant performed services for
the Employer, if that is less than 36 months).

 

1.23         SPECIFIED EMPLOYEE means, with respect to a corporation any stock
of which is publicly traded on an established securities market or otherwise, a
key employee, as defined in Code section 416(i) (without regard to paragraph (5)
of that section) to mean an employee of the Employer who, at any time during the
Plan Year, is (1) an officer of the Employer having an annual compensation
greater than one hundred thirty-five thousand dollars ($135,000) for 2005
(indexed for inflation in future years); (ii) a five-percent (5%) owner of the
Employer; or (iii) a one-percent (1%) owner of the Employer having an annual
compensation from the Employer of more than one hundred fifty thousand dollars
($150,000).

 

1.24         TRUST means (if a Trust is elected in the Agreement and
established) the Trust described in Article 11.

 

1.25         TRUSTEE means (if a Trust is elected in the Agreement and
established) the trustee of the Trust described in Article 11.

 

1.26         VALUATION DATE means each day of each Plan Year.

 

3

 

 

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

 

2.1           REQUIREMENTS. Every Eligible Employee on the Effective Date shall
be eligible to become a Participant on the Effective Date. Every other Eligible
Employee shall be eligible to become a Participant on his or her first Entry
Date. No individual shall become a Participant, however, if he or she is not an
Eligible Employee on the date his or her participation is to begin.

 

Participation in the Compensation Deferral portion of the Plan (if Compensation
Deferrals are elected in the Agreement) is voluntary. In order to participate in
the Compensation Deferral portion of the Plan, an otherwise Eligible Employee
must make written application on an Election Form at such time and in such
manner as may be required by Section 3.1 and by the Employer and must agree to
make Compensation Deferrals as provided in Article 3.

 

Participation in the Employer Contribution Credit Account portion of the Plan
(if Employer Contribution Credits are elected in the Agreement) is automatic and
does not require a Participant’s election to participate.

 

2.2           RE-EMPLOYMENT. Subject to Code section 409A, a Participant whose
employment with the Employer is terminated shall become a Participant in
accordance with the provisions of Section 2.1.

 

2.3           CHANGE OF EMPLOYMENT CATEGORY. During any period in which a
Participant remains in the employ of the Employer, but ceases to be an Eligible
Employee, he or she shall not be eligible to make further Compensation Deferral
elections or receive Employer Contribution Credits.

 

ARTICLE 3

CONTRIBUTIONS AND CREDITS

 

3.1           PARTICIPANT COMPENSATION DEFERRALS. If Compensation Deferrals are
elected in the Agreement, subject to the remaining paragraphs of this Section
and in accordance with rules established by the Employer and subject to such
amount limitations as might be imposed by the Employer in its discretion, a
Participant may elect to defer Compensation which is due to be earned and which
would otherwise be paid to the Participant, in any fixed periodic dollar amounts
or percentages designated by the Participant. Amounts so deferred will be
considered a Participant’s “Compensation Deferrals.” Except as provided below, a
Participant shall make such election(s) under this paragraph with respect to a
coming twelve (12) month Plan Year during the period beginning sixty days before
the end of the Plan Year and ending on the last day of the Plan Year, or during
such other period as might be established by the Employer, which period ends no
later than the last day of the Plan Year preceding the Plan Year in which the
services giving rise to the Compensation to be deferred are to be performed.

 

4

 

 

In the case of the first Plan Year in which an Eligible Employee initially
becomes eligible to become a Participant (or again becomes eligible after having
been ineligible for at least 24 months), if and to the extent permitted by the
Employer, the Eligible Employee may make an irrevocable election, no later than
30 days after the date he or she becomes eligible to become a Participant, to
defer Compensation for services to be performed after the election. For this
purpose, an election will be deemed to apply to bonus Compensation for services
performed after the election if the election applies to no more than an amount
equal to the total bonus for the performance period multiplied by the ratio of
the number of days remaining in the performance period after the election over
the total number of days in the performance period.

 

If and to the extent permitted by the Employer, a Participant may make an
election to defer that portion (if any) of his or her Compensation which
qualifies as Performance-Based Compensation no later than (and the election
shall become irrevocable no later than) six months prior to the last day of the
period over which the services giving rise to the Performance-Based Compensation
are performed (provided that the Participant performs services continuously from
the later of the beginning of the performance period or the date the performance
criteria are established through the date of the deferral election, and provided
further that in no event may an election to defer be made with respect to any
portion of the Performance-Based Compensation that has become reasonably
ascertainable, as defined under Code section 409A, prior to making the
election).

 

Compensation Deferrals shall be made through regular payroll deductions or
deferrals of bonuses, if applicable, After the deadline for making a deferral
election for a Plan Year (as set forth above) has passed, the Participant may
not change or revoke his or her Compensation Deferral election until the
following Plan Year, except to the extent permitted by the Employer and under
Code section 409A upon a disability or a hardship distribution pursuant to
section 1.401(k)-1(d)(3) of the Treasury Regulations, For purposes of this
paragraph only, “disability” means any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months.

 

Once made, a Compensation Deferral regular payroll deduction election shall
continue in force only for the Plan Year to which the election relates, unless
cancelled as provided above. A Compensation Deferral bonus payment election
shall continue in force only for the bonus payment for which the election is
specifically effective, unless cancelled as provided above.

 

There shall be established and maintained by the Employer a separate
Compensation Deferral Account in the name of each Participant, which shall
become vested in the Participant as specified below, and to which shall be
credited or debited: (a) amounts equal to the Participant’s Compensation
Deferrals; and (b) any deemed earnings and losses allocated to the Compensation
Deferral Account. Compensation Deferrals shall be deducted by the Employer from
the Compensation of the Participant and shall be credited to his or her
Compensation Deferral Account. Amounts equal to the Compensation Deferrals will
be paid by the Employer to the Trust with reasonable promptness after the total
of Compensation Deferrals during any period has been determined.

 

A Participant shall at all times be 100% vested in amounts credited to his or
her Compensation Deferral Account.

 

5

 

 

If the Employer elects in the Agreement to link this Plan to the Employer’s
qualified retirement plan, a Participant may elect to defer Compensation which
is due to be earned by the Participant in any fixed periodic dollar or
percentage amount that does not exceed the limit with respect to elective
deferrals under Code section 402(g) in effect for the taxable year in which such
deferrals are made (not taking into account any catch-up contributions permitted
under Code section 414(v)).

 

3.2           EMPLOYER CONTRIBUTION CREDITS. If Employer Contribution Credits
are elected in the Agreement, there shall be established and maintained a
separate Employer Contribution Credit Account in the name of each Participant.
Each such Employer Contribution Credit Account shall be credited or debited, as
applicable, with (i) amounts equal to the Employer’s Contribution Credits, if
any, credited to that Account; and (ii) amounts equal to any deemed earnings and
losses (to the extent realized, based upon deemed fair market value of the
Account’s deemed assets as determined by the Employer, in its discretion)
allocated to that Account.

 

The Employer Contribution Credits credited to a Participant’s Employer
Contribution Credit Account for any particular Plan Year shall be an amount (if
any) identified in the Agreement, The Employer shall credit such contributions
on behalf of such individuals, in such amounts and with such frequency as the
Board determines in its sole discretion. A Participant shall become vested in
amounts credited to his or her Employer Contribution Credit Account according to
the vesting schedule established in the Agreement. Notwithstanding the
preceding, a Participant will only receive a matching contribution (if any)
under this Plan if the Participant has made the maximum elected deferral
permitted under the Employer’s 401(k) Plan.

 

3.3           CONTRIBUTIONS TO THE TRUST. An amount shall be contributed by the
Employer to the Trust (if any) maintained under Section 11.1 equal to the
amount(s) required to be credited to the Participant’s Account under Sections
3.1 and 3.2. The Employer shall make a good faith effort to contribute these
amounts to the Trust as soon as practicable following the date on which the
contribution credit amount(s) are determined.

 

If elected in the Agreement, as soon as administratively feasible following the
end of each Plan Year (or as otherwise required by the Code), the Employer or
the Trustee, if any, shall transfer, on behalf of each Participant, from the
general assets of the Employer or the Trust, if any, to the trust established
for the Employer’s qualified retirement plan, an amount equal to the lesser of
(a) the maximum amount of pre-tax deferrals that the Participant could have made
to the Employer’s qualified retirement plan for that previous Plan Year, within
the limits imposed under the terms of the Employer’s qualified retirement plan
and the Code (including Code sections 402(g), 401(k) and 401(m)), or (b) the
amount of Compensation Deferrals the Participant actually deferred under the
terms of this Plan for that Plan Year; provided however, the Employer or the
Trustee shall not transfer any amounts attributable to earnings, and the Trustee
shall not transfer an amount of Compensation Deferrals that exceeds the limit
with respect to elective deferrals under Code section 402(g) in effect for the
taxable year for which such transfer occurs.

 

6

 

 

ARTICLE 4

ALLOCATION OF FUNDS

 

4.1           INVESTMENT AUTHORITY OVER ACCOUNT.

 

(a)          Participant Direction. If elected in the Agreement, each
Participant shall have the right to direct the Employer as to how amounts in his
or her Compensation Deferral Account and/or Employer Contribution Credit Account
(as applicable) shall be deemed to be invested.

 

(b)          Employer Direction. If elected in the Agreement, the Employer (or
its designee) shall have the right to direct how amounts in a Participant’s
Compensation Deferral Account and/or Employer Contribution Credit Account (as
applicable) shall be deemed to be invested.

 

(c)          Update on Accounts to Reflect Investment Performance. On a daily
basis, a Participant’s Account will be credited or debited to reflect the
Participant’s deemed pro rata portion of the value of each deemed investment
position maintained under the Plan.

 

4.2           ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution
under this Plan, the distribution made to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant’s Account. The
amount of the distribution shall be charged on a pro rata basis against the
investments in which the Participant’s Account is deemed to be invested (or
shall be charged in any other manner acceptable to the Employer and directed by
the person or entity with investment authority over the Account).

 

The fact that an allocation has been made will not operate to vest in any
Participant any right, title or interest in any benefit under the Plan. Vesting
shall occur only as provided in Article 3 and in the Agreement.

 

4.3           SEPARATE ACCOUNTS. A separate bookkeeping account under the Plan
shall be established and maintained by the Employer to reflect the Account for
each Participant with bookkeeping sub-accounts to show separately the
Participant’s Compensation Deferral Account (if applicable) and the
Participant’s Employer Contribution Credit Account (if applicable), Each
sub-account will separately account for the credits and debits described in
Article 3.

 

4.4           DEEMED INVESTMENT DIRECTIONS. Subject to such limitations as may
from time to time be required by law, imposed by the Employer, the Trustee (if
applicable) or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed from time to time by the Employer, the
person or entity having control over the investment of the Account (as
determined in the Agreement) will have the right to make the initial investment
election by submission of a written form or an electronic form via a web site,
Each person or entity having control over the investment of an Account may give
the Employer a direction (in accordance with (a), below) as to how the
applicable Plan Account should be deemed to be invested among such categories of
deemed investments as may be made available by the Employer under this Plan,
which may be unlimited, at the Employer’s sole discretion. Such direction shall
designate the percentage (in any whole percent multiples) of each portion of the
Participant’s Plan Accounts which is requested to be deemed to be invested in
such categories of deemed investments, and shall be subject to the following
rules:

 

7

 

 

(a)          Any initial or subsequent deemed investment direction shall be in
writing, on a form supplied by and filed with the Employer, and/or, as required
or permitted by the Employer, shall be by oral designation and/or electronic
transmission designation. A designation shall be effective as of the date
following the date the direction is received and accepted by the Employer on
which it would be reasonably practicable for the Employer to effect the
designation. Generally, any initial or subsequent deemed investment direction
shall be effective no later than the second business day after which the
investment direction is received.

 

(b)          All amounts credited to the Participant’s Account shall be deemed
to be invested in accordance with the then effective deemed investment
direction, and as of the effective date of any new deemed investment direction,
all or a portion of the Participant’s Account at that date shall be reallocated
among the designated deemed investment funds according to the percentages
specified in the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective. An election
concerning deemed investment choices shall continue indefinitely as provided in
the Participant’s most recent investment direction form provided by and filed
with the Employer.

 

(c)          If the Employer receives an initial or revised deemed investment
direction which it deems to be incomplete, unclear or improper, the
Participant’s investment direction then in effect shall remain in effect (or, in
the case of a deficiency in an initial deemed investment direction, the
Participant shall be deemed to have filed no deemed investment direction) until
the Participant completes a new investment direction.

 

(d)          If the Employer possesses (or is deemed to possess as provided in
(c), above) at any time directions as to the deemed investment of less than all
of a Participant’s Account, the Participant shall be deemed to have directed
that the undesignated portion of the Account be deemed to be invested in a fund
made available under the Plan as determined by the Employer in its discretion.

 

(e)          Each Participant, as a condition to his or her participation in
this Plan, agrees to indemnify and hold harmless the Employer and its agents and
representatives from any losses or damages of any kind relating to the deemed
investment of the Participant’s Account.

 

(f)          Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary of a deceased
Participant.

 

4.5           EXPENSES AND TAXES. Expenses, including Trustee fees (if any),
associated with the administration or operation of the Plan shall be paid by the
Employer from its general assets unless the Employer elects to charge such
expenses against the appropriate Participant’s Account or Participants’
Accounts. Any taxes allocable to an Account (or portion thereof) maintained
under the Plan which are payable prior to the distribution of the Account (or
portion thereof), as determined by the Employer, shall be paid by the Employer
unless the Employer elects to charge such taxes against the appropriate
Participant’s Account or Participants’ Accounts.

 

8

 

 

ARTICLE 5

ENTITLEMENT TO BENEFITS

 

5.1           PAYMENT DATES. This Section shall apply only as elected by the
Employer in the Agreement.

 

At the earlier of the time the Participant makes his or her initial Compensation
Deferral election or the time the Participant first has a legally binding right
to Employer Contribution Credits, a Participant shall elect to receive payment
of his or her vested Account, which payment will be valued and paid according to
the provisions of Article 6: (i) ninety (90) days following the Participant’s
Separation from Service with the Employer; (ii) on a fixed payment date or dates
(the “Fixed Payment Date(s)”); (iii) at the earlier of the preceding event or
date(s); or (iv) at the earlier of ninety (90) days after a Change in Control
and one or more of the preceding events or date(s).

 

Notwithstanding the foregoing, if and when the Employer becomes a corporation
whose stock is publicly traded on an established securities market or otherwise,
any Participant who is a Specified Employee and who incurs a Separation from
Service with the Employer shall not be entitled to receive any portion of his or
her vested Account under this Section prior to the date which is at least six
(6) months after the date or his or her Separation from Service (or, if earlier,
his or her death).

 

Any Fixed Payment Date elected by a Participant must be a date no earlier than
the January 1 of the third calendar year after the calendar year in which the
earliest Compensation Deferrals and/or Employer Contribution Credits subject to
the Fixed Payment Date are to be made by or on behalf of the Participant (or, if
applicable, the January 1 of the third calendar year in which a new Compensation
Deferral and/or Employer Contribution Credit is made after the Participant has
received a distribution of his or her previously vested Account). By way of
example, an Eligible Employee who enrolls as a Participant in the Plan in
November 2006 and who elects to defer Compensation to be earned during 2007 may
elect at that time as his or her initial Fixed Payment Date any date which is no
earlier than January 1, 2010, in which case the Participant’s vested Plan
Account as of December 31, 2009 (including his or her 2007, 2008 and 2009
Compensation Deferrals and/or Employer Contribution Credits, and any earnings on
those amounts) shall be paid on January 1, 2010.

 

If permitted by the Employer in the Agreement, any Fixed Payment Date may be
delayed, to a later Fixed Payment Date, so long as any election to delay the
date is made by the Participant at least twelve (12) months prior to the date on
which the distribution is to be made and such delay is at least five (5) full
calendar years in length. Such Fixed Payment Date may not be accelerated, except
as provided in the remaining Sections of this Article. Any election to change
the Fixed Payment Date shall not take effect for twelve (12) months after the
date on which the election is made.

 

9

 

 

Notwithstanding the preceding, to the extent permitted under Code section 409A
and by the Employer, the Participant may elect the timing of distributions
during (i) 2007 (except that a Participant cannot in 2007 change payment
elections with respect to payments that the Participant would otherwise receive
in 2007, or in 2007 make an election that causes post-2007 scheduled payments to
be made in 2007) or (ii) 2008 (except that a Participant cannot in 2008 change
payment elections with respect to payments that the Participant would otherwise
receive in 2008, or in 2008 make an election that causes post-2008 scheduled
payments to be made in 2008), and such election shall not be treated as a change
in the form and timing of payment or an acceleration of payment.

 

5.2           UNFORESEEABLE EMERGENCY DISTRIBUTIONS. If permitted by the
Employer in the Agreement, in the event the Participant incurs an unforeseeable
emergency, as defined below, the Participant may apply to the Employer for the
distribution of all or any part of his or her Account attributable to
Compensation Deferrals and/or fully vested Employer Contribution Credits. The
Employer shall consider the circumstances of each such case, and the best
interests of the Participant and his or her family, and shall have the right, in
its sole discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution; provided, however, that such distribution
shall be permitted solely to the extent permitted under Code section 409A. Upon
a finding of unforeseeable emergency, the Employer shall direct that the
appropriate distribution is made to the Participant with respect to the
Participant’s vested Account in a lump sum payment. In no event shall the
aggregate amount of the distribution exceed either the full value of the
Participant’s vested Account or the amount determined by the Employer to be
necessary to satisfy the unforeseeable emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of assets would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan.
For purposes of this Section, the value of the Participant’s vested Account
shall be determined as of the date of the distribution.

 

For purposes of this Section, “unforeseeable emergency” means (a) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, beneficiary or a dependent (as
defined in Code section 152(a)) of the Participant, (b) loss of the
Participant’s property due to casualty, or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, each as determined to exist by the Employer. A distribution may
be made under this Section only with the consent of the Employer.

 

5.3           DEATH, DISABILITY. Upon the Participant’s death or Disability, the
Participant’s vested Account shall be valued and paid to the Participant or the
Participant’s designated Beneficiary(ies), as applicable, as provided in Article
6.

 

5.4           FORFEITURES. The vested portion of a Participant’s Plan Account
shall be payable as provided in this Article. The unvested portion of such Plan
Account shall be forfeited and allocated in the manner described below.
Forfeitures of Employer Contribution Credits may be used first to pay any
expenses payable by the Trust (if any) for the Plan Year and then shall be used
to reduce the Employer Contribution Credits, if any, for the Plan Year (or shall
be returned to the Employer if future Employer Contributions equal to the amount
of the forfeitures are not anticipated).

 

10

 

 

ARTICLE 6

DISTRIBUTION OF BENEFITS

 

6.1         AMOUNT. A Participant (or his or her Beneficiary) shall become
entitled to receive a distribution (or commencement of distributions) in an
aggregate amount equal to the Participant’s vested Account. If a Trust is
elected under the Agreement, any payment due under the terms of the Plan from
the Trust which is not paid by the Trust for any reason will be paid by the
Employer from its general assets.

 

6.2         METHOD OF PAYMENT.

 

(a)          Cash Payments. All payments under the Plan shall be made in cash.

 

(b)          Timing and Manner of Payment. Except as otherwise provided in this
Plan, on the date or dates determined in accordance with Article 5, an aggregate
amount equal to the Participant’s vested Account will be paid by the Trust or
the Employer, as provided in Section 6.1 (and as elected in the Agreement), in
(i) a lump sum, or (ii) in up to ten annual installments (adjusted for gains and
losses), as selected by the Participant at the time he or she makes his or her
initial Compensation Deferral election or the time the Participant first has a
legally binding right to Employer Contribution Credits. If a Participant fails
to designate properly the manner of payment of the Participant’s benefit under
the Plan, the Participant will be deemed to have elected a lump sum payment. If
a Participant fails to designate properly the timing of payment of the
Participant’s benefit under the Plan, the Participant will be deemed to have
elected payment of his or her vested Account ninety (90) days following
Separation from Service (subject to the six month delay rule described in
Section 5,1).

 

Subject to Section 6.3 and if elected by the Employer in the Agreement, the
Participant may change his or her above-described timing and manner of payment
elections (or deemed elections) by submitting a new Election Form to the
Employer, provided that any such Election Form is submitted at least twelve (12)
months prior to the date on which the distribution is to be made (or commence)
and delays the distribution (or commencement of distributions) date at least
five (5) full calendar years from the previously scheduled distribution date.
Any such election will not take effect for 12 months after it is made.

 

Notwithstanding the preceding, to the extent permitted under Code section 409A
and by the Employer, the Participant may select the form of payment during (i)
2007 (except that a Participant cannot in 2007 change payment elections with
respect to payments that the Participant would otherwise receive in 2007, or in
2007 make an election that causes post-2007 scheduled payments to be made in
2007) or (ii) 2008 (except that a Participant cannot in 2008 change payment
elections with respect to payments that the Participant would otherwise receive
in 2008, or in 2008 make an election that causes post-2008 scheduled payments to
be made in 2008), and such election shall not be treated as a change in the form
and timing of payment or an acceleration of payment.

 

If the whole or any part of a payment under this Plan is to be in installments,
the total to be so paid shall continue to be deemed to be invested pursuant to
Article 4 under such procedures as the Employer may establish, in which case any
deemed income, gain, loss or expense or tax allocable thereto (as determined by
the Employer, in its discretion) shall be reflected in the installment payments,
using such method for the calculation of the installments as the Employer shall
reasonably determine.

 

11

 

 

6.3           ACCELERATIONS. Notwithstanding anything in the Plan to the
contrary, no change submitted on a Participant’s election form shall be accepted
by the Employer if the change accelerates the date on which distributions shall
be made to the Participant (except as otherwise permitted by Code section 409A)
and the Employer shall deny any change made to an election if the Employer
determines that the change violates the requirement under Code section 409A that
the first payment with respect to which such election is made be deferred for a
period of not less than five years from the date such payment would otherwise
have been made.

 

Notwithstanding the preceding, the Employer, in its discretion (without any
direct or indirect election on the part of any Participant), may accelerate a
distribution under the Plan to the extent permitted under Code section 409A
(e.g., Treas. Reg. 1.409A-3(j)(4)), including, but not limited to, making
payments necessary to comply with a domestic relations order, payments necessary
to comply with certain conflict of interest rules, and certain de minimis
payments related to the participant’s termination of his or her interest in the
plan.

 

6.4           DEATH OR DISABILITY BENEFITS. If a Participant dies or becomes
Disabled before incurring a Separation from Service and before the commencement
of payments to the Participant under this Plan, the entire value of the
Participant’s vested Account shall be paid ninety (90) days following the
Participant’s death or Disability, as applicable, in a lump sum, to the
Participant or to the person or persons designated in accordance with Section
7.1, as applicable.

 

Upon the death or Disability of a Participant after payments under this Plan
have begun but before he or she has received all payments to which he or she is
entitled under the Plan, the remaining benefit payments shall be paid ninety
(90) days following the Participant’s death or Disability, as applicable, in a
lump sum, to the Participant or the person or persons designated in accordance
with Section 7.1, as applicable.

 

6.5           DELAYS. If the Employer reasonably anticipates that any payment
scheduled to be made under this Plan would jeopardize the ability of the
Employer to continue as a going concern if paid as scheduled, then the Employer
may defer that payment, provided the Employer treats payments to all similarly
situated Participants on a reasonably consistent basis. In addition, the
Employer may, in its discretion, delay a payment upon such other events and
conditions as the IRS may prescribe, provided the Employer treats payments to
all similarly situated Participants on a reasonably consistent basis. Any
amounts deferred pursuant to this Section shall continue to be credited or
debited on the books of the Employer with additional amounts in accordance with
Article 4 above. The amounts so deferred and amounts credited or debited thereon
shall be distributed to the Participant or his or her Beneficiary (in the event
of the Participant’s death) at the earliest possible date on which the Employer
reasonably anticipates that such violation or material harm would be avoided or
as otherwise prescribed by the IRS.

 

12

 

 

6.6           PAYMENT OF BENEFITS. Any payment made under this Article 6 shall
be made no later than the later of (i) the last day of the calendar year in
which the payment event occurs, or, if later, the 15th day of the third calendar
month following the date of the payment event, or (ii) the last day of such
other, extended period as the IRS may prescribe, such as in the case of disputed
payments or refusals to pay, provided the conditions of such extension have been
satisfied.

 

ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA

 

7.1           DESIGNATION OF BENEFICIARIES. Each Participant from time to time
may designate any person or persons (who may be named contingently or
successively) to receive such benefits as may be payable under the Plan upon or
after the Participant’s death, and such designation may be changed from time to
time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Employer, and will be effective only when filed in writing
with the Employer during the Participant’s lifetime.

 

In the absence of a valid Beneficiary designation, or if at the time any benefit
payment is due to a Beneficiary, there is no living Beneficiary validly named by
the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stirpes, but, if none, to the Participant’s
estate. In determining the existence or identity of anyone entitled to a death
benefit payment, the Employer may rely conclusively upon information supplied by
the Participant’s personal representative, executor or administrator. If a
question arises as to the existence or identity of anyone entitled to receive a
benefit payment as aforesaid, or if a dispute arises with respect to any such
payment, then, notwithstanding the foregoing, the Employer, in its sole
discretion, may distribute or direct the Trustee (if any) to distribute such
payment to the Participant’s estate without liability for any tax or other
consequences which might flow therefrom, or may take such other action as the
Employer deems to be appropriate.

 

7.2           INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES:
INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Employer’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. Neither the Trustee nor
the Employer shall be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to the last known address. If the
Employer notifies any Participant or Beneficiary that he or she is entitled to
an amount under the Plan and the Participant or Beneficiary fails to claim the
amount or make his or her location known to the Employer within ninety (90) days
of the latest date upon which the payment could have been timely made in
accordance with the terms of the Plan and Code section 409A (unless, if not
paid, the Participant or Beneficiary takes further enforcement measures within
one hundred eighty (180) days after such latest date) then, except as otherwise
required by law, the amount payable shall be deemed to be a forfeiture. If a
benefit payable to an unlocated Participant or Beneficiary is subject to escheat
pursuant to applicable State law, neither the Trustee nor the Employer shall be
liable to any person for any payment made in accordance with that law.

 

13

 

 

ARTICLE 8

ADMINISTRATION

 

8.1           ADMINISTRATIVE AUTHORITY. Except as otherwise specifically
provided herein, the Employer shall be the Plan administrator (the “Plan
Administrator”) and shall have the sole responsibility for and the sole control
of the operation and administration of the Plan, and shall have the power and
authority to take all action and to make all decisions and interpretations which
may be necessary or appropriate in order to administer and operate the Plan,
including, without limiting the generality of the foregoing, the power, duty and
responsibility to:

 

(a)          Resolve and determine all disputes or questions arising under the
Plan, and to remedy any ambiguities, inconsistencies or omissions in the Plan.

 

(b)          Adopt such rules of procedure and regulations as in its opinion may
be necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

 

(c)          Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

 

(d)          Make determinations with respect to the eligibility of any Eligible
Employee as a Participant and make determinations concerning the crediting of
Plan Accounts.

 

(e)          Appoint any persons or firms, or otherwise act to secure
specialized advice or assistance, as it deems necessary or desirable in
connection with the administration and operation of the Plan, and the Employer
shall be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon, the advice or
opinion of such firms or persons. The Employer shall have the power and
authority to delegate from time to time by written instrument all or any part of
its duties, powers or responsibilities under the Plan, both ministerial and
discretionary, as it deems appropriate, to any person or committee, and in the
same manner to revoke any such delegation of duties, powers or responsibilities,
Any action of such person or committee in the exercise of such delegated duties,
powers or responsibilities shall have the same force and effect for all purposes
under this Plan as if such action had been taken by the Employer. Further, the
Employer may authorize one or more persons to execute any certificate or
document on behalf of the Employer, in which event any person notified by the
Employer of such authorization shall be entitled to accept and conclusively rely
upon any such certificate or document executed by such person as representing
action by the Employer until such notified person shall have been notified of
the revocation of such authority.

 

8.2           LITIGATION. Except as may be otherwise required by law, in any
action or judicial proceeding affecting the Plan, no Participant or Beneficiary
shall be entitled to any notice or service of process, and any final judgment
entered in such action shall be binding on all persons interested in, or
claiming under, the Plan.

 

14

 

 

8.3           CLAIMS PROCEDURE. This Section 8.3 is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at section 2560.503-1 of the Department of Labor
Regulations. If any provision of this Section 8.3 conflicts with the
requirements of those regulations, the requirements of those regulations will
prevail.

 

(a)          Initial Claim. A Participant or Beneficiary who believes he or she
is entitled to any Benefit (a “Claimant”) under this Plan may file a claim with
the Plan Administrator. The Plan Administrator will review the claim itself or
appoint another individual or entity to review the claim.

 

(i)          Benefit Claims that do not Require a Determination of Disability.
If the claim is for a benefit other than a disability benefit, the Claimant will
be notified within ninety (90) days after the claim is filed whether the claim
is allowed or denied, unless the Claimant receives written notice from the Plan
Administrator or appointee of the Plan Administrator before the end of the
ninety (90) day period stating that special circumstances require an extension
of the time for decision, such extension not to extend beyond the day which is
one hundred eighty (180) days after the day the claim is filed.

 

(ii)         Disability Benefit Claims. In the case of a benefits claim that
requires a determination by the Plan Administrator of a Participant’s disability
status, the Plan Administrator will notify the Claimant of the Plan’s adverse
benefit determination within a reasonable period of time, but not later than
forty-five (45) days after receipt of the claim. If, due to matters beyond the
control of the Plan, the Plan Administrator needs additional time to process a
claim, the Claimant will be notified, within forty-five (45) days after the Plan
Administrator receives the claim, of those circumstances and of when the Plan
Administrator expects to make its decision but not beyond seventy-five (75)
days. If, prior to the end of the extension period, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to one hundred
five (105) days, provided that the Plan Administrator notifies the Claimant of
the circumstances requiring the extension and the date as of which the Plan
expects to render a decision. The extension notice will specifically explain the
standards on which entitlement to a disability benefit is based, the unresolved
issues that prevent a decision on the claim and the additional information
needed from the Claimant to resolve those issues, and the Claimant will be
afforded at least forty-five (45) days within which to provide the specified
information.

 

(iii)        Manner and Content of Denial of Initial Claims. If the Plan
Administrator denies a claim, it must provide to the Claimant, in writing or by
electronic communication:

 

(A)         The specific reasons for the denial;

 

(B)         A reference to the Plan provision or insurance contract provision
upon which the denial is based;

 

(C)         A description of any additional information or material that the
Claimant must provide in order to perfect the claim;

 

(D)         An explanation of why such additional material or information is
necessary;

 

15

 

 

(E)         Notice that the Claimant has a right to request a review of the
claim denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

(F)         A statement of the participant’s right to bring a civil action under
ERISA section 502(a) following a denial on review of the initial denial.

 

In addition, in the case of a denial of disability benefits on the basis of the
Plan Administrator’s independent determination of the Participant’s disability
status, the Plan Administrator will provide a copy of any rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination (or a statement that the same will be provided upon request by the
Claimant and without charge).

 

(b)          Review Procedures.

 

(i)          Benefit Claims that do not Require a Determination of Disability.
Except for claims requiring an independent determination of a Participant’s
disability status, a request for review of a denied claim must be made in
writing to the Plan Administrator within sixty (60) days after receiving notice
of denial. The decision upon review will be made within sixty (60) days after
the Plan Administrator’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for review. A notice of such an extension must be provided
to the Claimant within the initial sixty (60) day period and must explain the
special circumstances and provide an expected date of decision.

 

The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator. The reviewer will take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

 

(ii)         Disability Benefit Claims. In addition to having the right to
review documents and submit comments as described in (i) above, a Claimant whose
claim for disability benefits requires an independent determination by the Plan
Administrator of the Participant’s disability status has at least one hundred
eighty (180) days following receipt of a notification of an adverse benefit
determination within which to request a review of the initial determination. In
such cases, the review will meet the following requirements:

 

(A)         The Plan will provide a review that does not afford deference to the
initial adverse benefit determination and that is conducted by an appropriate
named fiduciary of the Plan who did not make the initial determination that is
the subject of the appeal, nor is a subordinate of the individual who made the
determination.

 

(B)         The appropriate named fiduciary of the Plan will consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment before making a decision on
review of any adverse initial determination based in whole or in part on a
medical judgment. The professional engaged for purposes of a consultation in the
preceding sentence will not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual,

 

16

 

 

(C)         The Plan will identify to the Claimant the medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
review, without regard to whether the advice was relied upon in making the
benefit review determination.

 

(D)         The decision on review will be made within forty-five (45) days
after the Plan Administrator’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than ninety (90) days after receipt of a
request for review. A notice of such an extension must be provided to the
Claimant within the initial forty-five (45) day period and must explain the
special circumstances and provide an expected date of decision.

 

(iii)        Manner and Content of Notice of Decision on Review. Upon completion
of its review of an adverse initial claim determination, the Plan Administrator
will give the Claimant, in writing or by electronic notification, a notice
containing:

 

(A)         its decision;

 

(B)         the specific reasons for the decision;

 

(C)         the relevant Plan provisions or insurance contract provisions on
which its decision is based;

 

(D)         a statement that the Claimant is entitled to receive, upon request
and without charge, reasonable access to, and copies of, all documents, records
and other information in the Plan’s files which is relevant to the Claimant’s
claim for benefits;

 

(E)         a statement describing the Claimant’s right to bring an action for
judicial review under ERISA section 502(a); and

 

(F)         if an internal rule, guideline, protocol or other similar criterion
was relied upon in making the adverse determination on review, a statement that
a copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

(c)          Calculation of Time Periods. For purposes of the time periods
specified in this Section, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

 

17

 

 

(d)          Failure of Plan to Follow Procedures. If the Plan fails to follow
the claims procedures required by this Section 8.3, a Claimant shall be deemed
to have exhausted the administrative remedies available under the Plan and shall
be entitled to pursue any available remedy under ERISA section 502(a) on the
basis that the Plan has failed to provide a. reasonable claims procedure that
would yield a decision on the merits of the claim.

 

(e)          Failure of Claimant to Follow Procedures. A Claimant’s compliance
with the foregoing provisions of this Section 8.3 is a mandatory prerequisite to
the Claimant’s right to commence any legal action with respect to any claim for
benefits under the Plan.

 

ARTICLE 9
AMENDMENT

 

9.1           RIGHT TO AMEND. Subject to Code section 409A, the Employer, by
action of its Board, shall have the right to amend the Plan, at any time and
with respect to any provisions hereof, and all parties hereto or claiming any
interest under this Plan shall be bound by such amendment; provided, however,
that no such amendment shall deprive a Participant or a Beneficiary of a benefit
amount accrued prior to the date of the amendment.

 

9.2           AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN.
Notwithstanding the provisions of Section 9.1, the Plan may be amended by the
Employer at any time, retroactively if required, in the opinion of the Employer,
in order to ensure that the Plan is characterized as “top-hat” plan as described
under ERISA sections 201(2), 301(a)(3), and 401(a)(1), to ensure that the Trust
that may be established is characterized as a grantor trust as described in Code
sections 671 through 679, to conform the Plan to the provisions of Code section
409A and to conform the Plan and Trust (if any) to the provisions and
requirements of any applicable law (including ERISA and the Code). No such
amendment shall be considered prejudicial to any interest of a Participant or a
Beneficiary in the Plan.

 

ARTICLE 10
SUSPENSION OR TERMINATION OF THE PLAN

 

10.1         EMPLOYER’S RIGHT TO SUSPEND PLAN. The Employer reserves the right
to suspend the operation of the Plan for a fixed or indeterminate period of
time, by action of the Board. In the event of a suspension of the Plan, during
the period of the suspension, the Employer shall continue all aspects of the
Plan other than allowing further Compensation Deferral elections. Payments of
distributions will continue to be made during the period of the suspension in
accordance with Articles 5 and 6.

 

10.2         AUTOMATIC TERMINATION OF PLAN. The Plan, but not the Trust,
automatically shall terminate upon the dissolution of the Employer, or upon a
merger into or consolidation with any other corporation or business organization
if there is a failure by the surviving corporation or business organization to
adopt specifically and agree to continue the Plan. If the merger or
consolidation qualifies as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation as defined in Treas. Reg. 1.409A-3(i)(5), the Plan shall be
liquidated upon such a termination in accordance with Treas. Reg.
1.409A-3(j)(4)(ix)(B), If the Plan is not liquidated, payments of distributions
will continue to be made following the termination in accordance with Articles 5
and 6.

 

18

 

 

10.3         TERMINATION AND LIQUIDATION OF THE PLAN. The Employer may terminate
and liquidate the Plan in connection with a corporate dissolution or approval by
a bankruptcy court, certain change in control events, or the termination and
liquidation of all plans that are required to be aggregated, as described under
Treas. Reg. 1.409A-3(j)(4)(ix). Upon the date of termination, the value of the
vested Accounts of all affected Participants and Beneficiaries shall be
determined. After deduction of estimated expenses in liquidating and paying Plan
benefits, vested Accounts shall be paid to Participants and Beneficiaries in a
lump sum distribution in accordance with Treas. Reg. 1.409A-3(j)(4)(ix).

 

ARTICLE 11
THE TRUST

 

11.1         ESTABLISHMENT OF TRUST. If elected in the Agreement, the Employer
shall establish the Trust with the Trustee pursuant to such terms and conditions
as are set forth in the Trust agreement to be entered into between the Employer
and the Trustee or the Employer shall cause to be maintained one or more
separate subaccounts in an existing Trust maintained with the Trustee with
respect to one or more other plans of the Employer, which subaccount or
subaccounts represent Participants’ interests in the Plan. Any such Trust shall
be intended to be treated as a “grantor trust” under the Code and the
establishment of the Trust or the utilization of any existing Trust for Plan
benefits, as applicable, shall not be intended to cause any Participant to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted,

 

ARTICLE 12
MISCELLANEOUS

 

12.1         LIABILITY OF EMPLOYER: LIMITATIONS ON LIABILITY OF EMPLOYER.
Notwithstanding anything herein that may suggest otherwise, the Employer shall
be solely liable for the payment of any benefits due under this Plan. However,
neither the establishment of the Plan nor any modification thereof, nor the
creation of any Account under the Plan, nor the payment of any benefits under
the Plan shall be construed as giving to any Participant or other person any
legal or equitable right against the Employer or any officer or employer thereof
except as provided by law or by any Plan provision. The Employer shall not in
any way guarantee any Participant’s Account from loss or depreciation, whether
caused by poor investment performance of a deemed investment or the inability to
realize upon an investment due to an insolvency affecting an investment vehicle
or any other reason. In no event shall the Employer or any successor, employee,
officer, director or stockholder of the Employer, be liable to any person on
account of any claim arising by reason of the provisions of the Plan or of any
instrument or instruments implementing its provisions, or for the failure of any
Participant, Beneficiary or other person to be entitled to any particular tax
consequences with respect to the Plan, or any credit or distribution under the
Plan.

 

19

 

 

12.2         CONSTRUCTION.  If any provision of the Plan is held to be illegal
or void, such illegality or invalidity shall not affect the remaining provisions
of the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provision had never been inserted herein;
except to the extent that Code Section 409A requires that this Section be
disregarded because it purports to nullify Plan terms that are not in compliance
with Code section 409A. For all purposes of the Plan, where the context admits,
the singular shall include the plural, and the plural shall include the
singular. Headings of Articles and Sections herein are inserted only for
convenience of reference and are not to be considered in the construction of the
Plan. The laws of the state of the Employer's principal place of business shall
govern, control and determine all questions of law arising with respect to the
Plan and the interpretation and validity of its respective provisions, except
where those laws are preempted by the laws of the United States. Participation
under the Plan will not give any Participant the right to be retained in the
service of the Employer, or any right or claim to any benefit under the Plan
unless such right or claim has specifically accrued under the Plan. The Plan is
intended to be and at all times shall be interpreted and administered so as to
qualify as an unfunded deferred compensation plan, and no provision of the Plan
shall be interpreted so as to give any individual any right in any assets of the
Employer which is greater than the rights of a general unsecured creditor of the
Employer.

 

12.3         SPENDTHRIFT PROVISION. No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Further, subject to Code section 409A, (i) the
withholding of taxes from Plan benefit payments, (ii) the recovery under the
Plan of overpayments of benefits previously made to a Participant or
Beneficiary, (iii) if applicable, the transfer of benefit rights from the Plan
to another plan, or (iv) the direct deposit of benefit payments to an account in
a banking institution (if not actually part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or alienation.

 

12.4         DISTRIBUTION TIMING. This Section shall take precedence over any
other provision of the Plan or this Article 12 to the contrary. If the timing of
any distribution would result in any tax or other penalty (other than ordinarily
payable Federal, state or local income or payroll taxes), which tax or penalty
can be avoided by payment of the distribution at a later time, then the
distribution shall be made on (or as soon as practicable after) the first date
on which such distribution can be made without such tax or penalty; except to
the extent that Code section 409A requires that this Section 12.4 be disregarded
because it purports to nullify Plan terms that are not in compliance with Code
section 409A.

 

12.5         AGGREGATION OF EMPLOYERS. If the Employer is a member of a
controlled group of corporations or a group of trades or business under common
control (as described in Code Section 414(b) or (c), but substituting a 50%
ownership level for the 80% level set forth in those Code Sections), all members
of the group shall be treated as a single Employer for purposes of whether there
has occurred a Separation from Service and for any other purposes under the Plan
as Code section 409A shall require. For purposes of Article 10, in the case of a
change in control event, the entities to be treated as a single Employer shall
be determined immediately following the change in control event.

 

20

 

 

12.6         AGGREGATION OF PLANS. If the Employer offers other account balance
deferred compensation plans in addition to the Plan, those plans together with
the Plan shall be treated as a single plan to the extent required under Code
section 409A for purposes of determining whether an Eligible Employee may make a
deferral election pursuant to Section 3.1 within thirty (30) days of becoming
eligible to participate in the Plan, for purposes of cashing out de minimis
amounts pursuant to Section 6.3 and for any other purposes under the Plan as
Code section 409A shall require.

 

12.7         USERRA. Notwithstanding anything herein to the contrary, any
distribution election provided to a Participant as necessary to satisfy the
requirements of the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended, shall be permissible hereunder.

 

12.8         TAX WITHHOLDING. All distributions under the Plan are subject to
any applicable tax withholding, as determined by the Employer in its discretion.
The Employer shall have the right to deduct from a Participant's Compensation
that is not being deferred under this Plan any federal, state, local or
employment taxes which it deems are required by law to be withheld with respect
to any Compensation Deferrals, vested Employer Contribution Credits or Plan
distributions. If necessary, prior to the date a Participant's Compensation
Deferral election becomes irrevocable pursuant to Section 3.1, the Employer may
reduce the Participant's Compensation Deferrals in order to comply with this
Section.

 

21

 

